Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, D. Beatty DAlessandro, Senior Vice President and Chief Financial Officer of Graybar Electric Company, Inc. (the Company), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: (1 ) The Quarterly Report on Form 10-Q of the Company for the period ended March 31, 2009 (the Report) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2 ) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ D. BEATTY DALESSANDRO D. Beatty DAlessandro Senior Vice President and Chief Financial Officer (Principal Financial Officer) May 8, 2009
